In the

     United States Court of Appeals
                   For the Seventh Circuit
                      ____________________
No. 21-2091
UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,
                                   v.

DONTE SHORTER,
                                                 Defendant-Appellant.
                      ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
          No. 1:13-cr-00580-1 — Robert W. Gettleman, Judge.
                      ____________________

   SUBMITTED JANUARY 25, 2022 ∗ — DECIDED MARCH 3, 2022
                 ____________________

   Before RIPPLE, WOOD, and JACKSON-AKIWUMI, Circuit
Judges.
    PER CURIAM. With under two years remaining on his
prison sentence for a ﬁrearms oﬀense, Donte Shorter moved
for compassionate release citing elevated risks from

∗We granted the parties’ joint motion to waive oral argument, and the ap-
peal is therefore submitted on the briefs and the record. Fed. R. App. P.
34(a)(2)(C), (f).
2                                                    No. 21-2091

COVID-19 because of his preexisting conditions. The district
court denied the motion. After ﬁling this appeal, he was re-
leased from prison and placed on home conﬁnement. Be-
cause, as the parties agree, a reduced prison sentence could
no longer provide relief to Mr. Shorter, we dismiss the case as
moot.
                                I
                       BACKGROUND
    In 2014, Mr. Shorter pleaded guilty to possessing a stolen
ﬁrearm in violation of 18 U.S.C. § 922(j). He had purchased a
stolen gun, altered its serial number, and used it to threaten a
person who, unbeknownst to Mr. Shorter, was a United States
Marshal. The district court sentenced him to 117 months’ im-
prisonment and 3 years’ supervised release.
    In December 2020, with approximately one-and-a-half
years remaining on his term of imprisonment, Mr. Shorter
moved, pro se, for compassionate release under 18 U.S.C.
§ 3582(c)(1)(A)(i). He asserted that his hypertension and sickle
cell disease made him more susceptible to a severe COVID-19
infection. He therefore asked the court to reduce his sentence
to time served to eliminate the unacceptable risk he faced
while imprisoned. The Government ﬁled a response in which
it maintained that Mr. Shorter had not established extraordi-
nary and compelling reasons for release. Among its argu-
ments, the Government noted that Mr. Shorter did not suﬀer
from sickle cell disease, but only that he carries the sickle cell
trait. Mr. Shorter, now represented by counsel, ﬁled a reply
brief augmenting his initial argument and addressing those
arguments raised by the Government.
No. 21-2091                                                     3

    The district court denied the motion. It explained, in full:
         The court ﬁnds that Mr. Shorter’s medical con-
         ditions do not qualify him as having an extraor-
         dinary and compelling reason to grant compas-
         sionate release. Although Mr. Shorter has sickle
         cell trait, that is not the same as sickle cell dis-
         ease, which, if he had such disease, would have
         made him extremely vulnerable to COVID-19.
         Sickle cell trait is more important in alerting po-
         tential parents that sickle cell disease could be
         passed on to their children. In addition,
         Mr. Shorter’s medical records indicate that his
         hypertension is being successfully treated by
         the Bureau of Prisons. Finally, applying the fac-
         tors of 18 U.S.C. § 3553(a), Mr. Shorter’s serious
         criminal record and the oﬀense for which he is
         serving his sentence constitute compelling rea-
         sons to deny his request for a reduced sentence
         of time served. Mr. Shorter has approximately
         10 months left on his sentence and may be eligi-
         ble for community placement prior to that. The
         court commends Mr. Shorter for making the
         progress he has while incarcerated and recog-
         nizes that he has a highly supportive family and
         community. The court joins Mr. Shorter in wish-
                                                            1
         ing him success in re-entering that community.




1 R.72 at 3.
4                                                   No. 21-2091

    Mr. Shorter then appealed, arguing that the district court
abused its discretion in denying the motion by not adequately
explaining its reasoning. See generally United States v. Newton,
996 F.3d 485, 489–90 (7th Cir. 2021) (remanding where the dis-
trict court’s treatment of the inmate’s compassionate release
motion gave “no assurance that the court gave [the inmate’s]
combination of conditions any focused consideration”). Re-
garding his preexisting conditions, he contends that the dis-
trict court’s cursory remark that his hypertension was
well-treated did not suﬃciently address his argument that
this condition increases his risk from COVID-19. Further, he
argues, the district court ignored his evidence that people
with sickle cell trait are more susceptible to COVID-19, even
if those with sickle cell disease are at even greater risk. As to
the court’s consideration of the § 3553(a) factors, Mr. Shorter
contends that the district court was required, and failed, to
consider his postconviction conduct and that compassion-
ate-release decisions require a more thorough explanation
than other sentence-modiﬁcation rulings.
    After the parties completed brieﬁng, the Bureau of Prisons
transferred Mr. Shorter out of prison to serve the remainder
of his term of imprisonment in home conﬁnement. That term
tentatively ends in May 2022. He then will begin a three-year
term of supervised release.
    We ordered the parties to submit statements about
Mr. Shorter’s custody status and whether the compassion-
ate-release issue was moot. Both parties responded that the
No. 21-2091                                                                5

case is moot because Mr. Shorter is not in any Bureau of Pris-
                                                              2
ons facility, including a residential reentry center.
                                     II
                             DISCUSSION
    We begin our consideration of this appeal by assessing our
                                               3
jurisdiction to resolve it on the merits. Federal jurisdiction re-
quires that a party have a “personal stake” in the litigation’s
outcome. This requirement persists throughout all stages of
review, including the appeal. United States v. Sanchez-Gomez,
138 S. Ct. 1532, 1537 (2018). If an intervening circumstance re-
moves that personal stake, a court must dismiss the case as
moot. Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 72
(2013). A party has no stake in a case when the court cannot
fashion any relief that would have a meaningful impact on
that party. Chaﬁn v. Chaﬁn, 568 U.S. 165, 172 (2013) (“[A] case
‘becomes moot only when it is impossible for a court to grant
any eﬀectual relief whatever to the prevailing party.’” (quot-
ing Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298, 307
(2012))). Furthermore, potential injuries that are too specula-
tive cannot serve as the source of a party’s interest in a case.
Eichwedel v. Curry, 700 F.3d 275, 278–79 (7th Cir. 2012) (noting
that “[t]he best that Mr. Eichwedel can do is to point to the
possibility that he might have served a shorter period of

2 Defense counsel did not file a form signed by Mr. Shorter indicating he
consented to dismissal of the appeal, see Cir. R. 51(f), so we must address
whether the case is moot—even though the parties agree that this case
should be dismissed.
3 See E.F.L. v. Prim, 986 F.3d 959, 962 (7th Cir. 2021) (noting courts’ “con-
stitutional obligation to resolve the question of mootness” (quoting United
States v. Fischer, 833 F.2d 647, 648 n.2 (7th Cir. 1987))).
6                                                    No. 21-2091

incarceration before beginning his period of supervised re-
lease,” which was not suﬃcient to establish an ongoing con-
troversy).
    Mr. Shorter’s release from prison renders moot his pursuit
of compassionate release. All that he requested—and all the
district court could have done for him under
§ 3582(c)(1)(A)(i)—has been accomplished by his release from
prison to home conﬁnement (rather than to any Bureau of
Prisons facility). Reducing his sentence now could not aﬀect
any enhanced exposure to COVID-19 because of conditions in
the prison. He no longer resides there. There simply is no ef-
fectual relief that the court can grant.
   Our colleagues in the Second Circuit applied this reason-
ing to a nearly identical set of facts and concluded that a for-
mer inmate’s case was moot. See United States v. Chestnut, 989
F.3d 222 (2d Cir. 2021). There, an inmate’s prison term ended
(and his supervised-release term began) while his compas-
sionate-release appeal was pending. Id. at 224. The only fac-
tual diﬀerence between Chestnut and Mr. Shorter’s case is that
Mr. Shorter is on home conﬁnement for the next three months
before his supervised-release term starts. This distinction is
immaterial. Just as “[s]upervision by the U.S. Probation De-
partment will not increase [an inmate’s] risk from
COVID-19,” id. at 225, neither will home conﬁnement increase
Mr. Shorter’s risk.
    Furthermore, our conclusion does not change even though
Mr. Shorter hypothetically could return to prison through a
violation of the conditions of either his home conﬁnement,
see 18 U.S.C. § 3624(g)(5), or his supervised release,
see id. § 3583(e)(3). In Spencer v. Kemna, 523 U.S. 1, 5–6 (1998),
a parolee tried to maintain a challenge against his parole
No. 21-2091                                                      7

revocation after he had been rereleased. The parolee main-
tained that he had a stake in the case because that revocation
could be used to increase his sentence in a hypothetical future
proceeding. Id. at 15. The Supreme Court rejected that argu-
ment because the proposed injury “was contingent upon [the
parolee’s] violating the law, getting caught, and being con-
victed.” Id. The Court was “unable to conclude that the
case-or-controversy requirement is satisﬁed by general asser-
tions or inferences that in the course of their activities re-
spondents will be prosecuted for violating valid criminal
laws.” Id. (quoting O’Shea v. Littleton, 414 U.S. 488, 497 (1974));
see also Sanchez-Gomez, 138 S. Ct. at 1541 (case-or-controversy
requirement cannot be satisﬁed by mere possibility that one
will be prosecuted in the future). Any chain of events leading
to Mr. Shorter’s potential return to the prison that he believed
posed a very high medical risk to him is likewise too specula-
tive to provide him with a constitutionally cognizable stake in
this case. See Preiser v. Newkirk, 422 U.S. 395, 402 (1975) (“As to
[the inmate’s] original complaint, there is now ‘no reasonable
expectation that the wrong will be repeated[.]’”).
                           Conclusion
    Mr. Shorter requested a modiﬁed sentence so he would no
longer be in prison. He is no longer in prison, so there is no
further relief that a court can grant him. Because the question
whether Mr. Shorter was entitled to compassionate release is
now moot, the appeal is dismissed. No costs will be awarded
in this court.
                                                     DISMISSED